Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 1 of 29 Page ID #:20880




     1   Barrett S. Litt, SBN 45527
         blitt@kmbllaw.com
     2   Lindsay Battles, SBN 262862
         Kaye, McLane, Bednarski & Litt, LLP
     3   975 East Green Street
     4   Pasadena, California 91106
         Telephone: (626) 844-7660
     5   Facsimile: (626) 844-7670
     6   PETER J. ELIASBERG, SBN 189110
     7    peliasberg@aclu-sc.org
         AHILAN ARULANANTHAM, SBN
     8   237841
     9    aarulanantham@aclu-sc.org
         PETER BIBRING, SBN 223981
    10    pbibring@aclu-sc.org
    11   JENNIFER PASQUARELLA, SBN
         263241
    12    jpasquarella@aclu-sc.org
         ACLU FOUNDATION OF SOUTHERN
    13
         CALIFORNIA
    14   1313 West 8th Street
         Los Angeles, California 90017
    15
         Phone: (213) 977-9500
    16   Facsimile: (213) 977-5299
    17   Attorneys for Plaintiffs
    18   (Other counsel listed below)

    19                        UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
    20
    21   DUNCAN ROY, et al.,                     Case No. CV 12-09012 (FFMx)
    22
                      Plaintiffs,                [Honorable André Birotte, Jr.]
    23
               vs.                             NOTICE OF MOTION AND MOTION
    24                                         FOR PRELIMINARY APPROVAL OF
                                               CLASS ACTION SETTLEMENT;
    25   COUNTY OF LOS ANGELES, et al.,        [PROPOSED] ORDER;
    26                                         DECLARATIONS AND EXHIBITS
                      Defendants.
    27   .                                     Date:        November 20, 2020
                                               Time:        10:00 A.M.
    28                                         Place:       Courtroom 10A
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 2 of 29 Page ID #:20881




     1   CHRIS NEWMAN, SBN 255616
     2    newman@ndlon.org
         NATIONAL DAY LABORER ORGANIZING NETWORK
     3   675 South Park View Street, Suite B
     4   Los Angeles, California 90057
         Telephone: (213) 380-2214
     5   Facsimile: (213) 380-2787
     6
         OMAR C. JADWAT (pro hac vice)
     7
         ojadwat@aclu.org
     8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     9
         IMMIGRANTS’ RIGHTS PROJECT
         125 Broad Street, 18th floor
    10   New York, NY 10004
    11   Telephone: (212) 549-2660
    12   CECILLIA D. WANG, SBN 187782
    13   cwang@aclu.org
         AMERICAN CIVIL LIBERTIES UNION FOUNDATION
    14
         IMMIGRANTS’ RIGHTS PROJECT
    15   39 Drumm Street
         San Francisco, CA 94111
    16
    17   MARK M. FLEMING (pro hac vice)
    18   mfleming@heartlandalliance.org
         NATIONAL IMMIGRANT JUSTICE CENTER
    19   208 S. LaSalle Street, Suite 1300
    20   Chicago, IL 60604
         Telephone: (312) 660-1628
    21   Facsimile: (312) 660-1505
    22
    23
    24
    25
    26
    27
    28


                                              i
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 3 of 29 Page ID #:20882




     1   TO DEFENDANTS AND TO THEIR ATTORNEYS OF RECORD:
     2         PLEASE TAKE NOTICE that, on November 20, 2020, at 10:00 a.m., or as
     3   soon thereafter as this matter may be heard in Courtroom 5A of the United States
     4   District Court for the Central District of California, 350 West First Street, Los
     5   Angeles, California 90012, Plaintiffs will, and hereby do, move the Court to
     6   preliminarily approve the proposed settlement in this case, and to authorize the
     7   mailing and other forms of notice to class members.
     8         This motion is unopposed and is based on the accompanying Memorandum
     9   of Law, the stipulation of all parties to entry of the proposed Preliminary Approval
    10   Order, the proposed Preliminary Approval Order and exhibits thereto filed
    11   concurrently, the files and records in this case, and on such further evidence as
    12   may be presented at a hearing on the motion.
    13    DATED: October 30, 2020               Respectfully submitted,
    14
                                                Kaye, McLane, Bednarski & Litt, LLP
    15                                            By: /s/ Barrett S. Litt
    16                                             Barrett S. Litt
                                                   Attorneys for Plaintiffs
    17
    18                                          By: /s/ Lindsay Battles
    19
                                                    Lindsay Battles
                                                   Attorneys for Plaintiffs
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                   1
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 4 of 29 Page ID #:20883




     1                                        TABLE OF CONTENTS
     2
              INTRODUCTION ........................................................................................... 1
     3
              CERTIFIED CLASSES & CLASS SIZES ..................................................... 2
     4
     5                 Fourth Amendment (“Gerstein”) Class................................................. 2
                       Equal Protection Class (“No Money Bail Class”) ................................ 4
     6
                       No Bail Notation Class ......................................................................... 5
     7
              TERMS OF THE SETTLEMENT .................................................................. 5
     8
              A. DISTRIBUTION TO CLASS MEMBERS ............................................... 6
     9
    10                           Per-Diem Compensation for Gerstein and No-Money-Bail
                                 Class Members............................................................................ 6
    11
                                 Flat Award for No-Bail-Notation Class Members ..................... 6
    12
              B. CY PRES DISTRIBUTION IN THE EVENT OF A LOW CLAIMS
    13           RATE ......................................................................................................... 6
    14
              C. ADDITIONAL TERMS............................................................................. 7
    15
              THE SETTLEMENT SATISFIES THE CRITERIA FOR PRELIMINARY
    16
              APPROVAL .................................................................................................... 8
    17
              A. PRELIMINARY APPROVAL UNDER FRCP 23(E)(1)(B) .................... 8
    18
    19
                                 Adequacy of Representation ....................................................... 9
                                 Arms-Length Negotiations ....................................................... 10
    20                           Adequacy of the Relief ............................................................. 10
    21                           a) The Settlement Represents an Excellent Outcome
                                    Considering the Costs, Risks and Delay of Trial and
    22                              Appeal .................................................................................. 10
    23                           b) The Settlement Includes a Fair and Effective Means of
                                    Distributing the Settlement to Class Members in the
    24
                                    Form of Direct Monetary Compensation and Indirect
    25                              Cy Pres Distributions Should Too Few Class Members
                                    Make Claims ........................................................................ 12
    26
                                 c) The Cy Pres Provisions are Reasonable .............................. 13
    27                           d) A Reasonable Attorney Fee Will Be Decided by the Court 15
    28                           Equitable Treatment of Class Members ................................... 16

                                                                  i
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 5 of 29 Page ID #:20884




     1
              B. NOTICE PLAN & CLAIMS PROCEDURE .......................................... 17
     2
     3        C. CLASS NOTICE VARIATIONS ............................................................ 20

     4        CONCLUSION ............................................................................................. 22
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                              ii
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 6 of 29 Page ID #:20885




     1                                         TABLE OF AUTHORITIES
     2                                                                                                                  Page(s)
     3   Federal Cases
     4   Chu v. Wells Fargo Investments, LLC,
     5    2011 WL 672645 (N.D. Cal. Feb. 16, 2011)......................................................... 17

     6   Glass v. UBS Fin. Servs., Inc.,
          2007 WL 221862 (N.D. Cal. Jan.26, 2007) .......................................................... 17
     7
     8   Hopson v. Hanesbrands Inc.,
          2009 WL 928133 (N.D. Cal. 2009) ....................................................................... 17
     9
    10
         In re BankAmerica Corp. Securities Litigation,
          775 F.3d 1060 (8th Cir. 2015) ............................................................................... 13
    11
    12   In re Cathode Ray Tube (CRT) Antitrust Litig.,
          2016 WL 153265 (N.D. Cal. Jan. 13, 2016) ......................................................... 17
    13
    14
         In re Dynamic Random Access Memory (DRAM) Antitrust Litig., No. C 06-4333
           PJH,
    15    2013 WL 12333442 (N.D. Cal. Jan. 8, 2013) ....................................................... 14
    16
         In re High-Tech Employee Antitrust Litig.,
    17    2015 WL 5158730 (N.D. Cal. Sept. 2, 2015) ....................................................... 17
    18   In re Music Compact Disc Minimum Advertised Price Litigation,
    19    216 F.R.D. 197 ...................................................................................................... 15
    20   In re NCO Fin. Sys.,
    21     2002 U.S. Dist. LEXIS 17602 at *24 (E.D. Pa. 2002) ......................................... 15
    22   Klier v. Elf Atochem North America, Inc.,
    23    658 F.3d 468 (5th Cir.2011) .................................................................................. 14
    24   Masters v. Wilhelmina Model Agency, Inc.,
    25
          473 F.3d 423 (2d Cir. 2007) .................................................................................. 14

    26   Nachshin v. AOL, LLC,
          663 F.3d 1034 (9th Cir. 2011) ............................................................................... 13
    27
    28


                                                                    iii
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 7 of 29 Page ID #:20886




     1   Rodriguez v. West Publ. Corp.,
     2    2007 WL 2827379, 2007 U.S. Dist. LEXIS 74767, at *40 (C.D. Cal. Sept. 10,
           2007) ................................................................................................................... 15
     3
         Rodriguez v. West Publishing Corp.,
     4
          563 F.3d 948 (9th Cir. 2009) ................................................................................. 17
     5
         Six (6) Mexican Workers v. Arizona Citrus Growers,
     6    904 F.2d 1301 (9th Cir. 1990) ............................................................................... 13
     7
         Staton v. Boeing Co.,
     8    327 F.3d 938 (9th Cir. 2003) ................................................................................. 16
     9
         Van Vranken v. Atlantic Richfield Co.,
    10    901 F.Supp. 294 (N.D. Cal.1995) ......................................................................... 17
    11   Federal Rules
    12
         FRCP 23(e)(1) ........................................................................................................... 8
    13   FRCP 23(e)(1)(B) .................................................................................................. 1, 8
    14
         Rule 23(e)(2) .......................................................................................................... 8, 9
         Rule 23(e)(3) .............................................................................................................. 9
    15
         Other Authorities
    16
    17   4 Newberg on Class Actions § 12:32 (5th ed.) ........................................................ 14

    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                                      iv
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 8 of 29 Page ID #:20887




     1                  MEMORANDUM OF POINTS & AUTHORITIES
     2
                 INTRODUCTION
     3
               This class action arose from the LASD’s former policy of detaining persons
     4
         solely on the basis of immigration detainers, which are issued by Immigration and
     5
         Customs Enforcement (ICE) for suspected civil immigration violations. Plaintiffs
     6
         specifically challenged: 1) LASD’s practice of holding inmates on detainers after
     7
         they became due for release on criminal matters (i.e. after they were acquitted or
     8
         otherwise ordered released by a judge, or after serving a jail sentence); 2) LASD’s
     9
         practice of incarcerating arrestees with bail of less than $25,000 who, in the absence
    10
         of an immigration detainer, would have been released on their own recognizance
    11
         pursuant to LASD policy; and 3) LASD’s practice of refusing to accept bail on
    12
         behalf of inmates with immigration detainers.
    13
               With regard to the first two practices, Plaintiffs not only established liability
    14
         on summary judgement, but also established that class members were entitled to
    15
         classwide general damages for each day of unlawful detention, at a per-diem amount
    16
         to be determined at trial. The Court’s summary judgement decision issued on
    17
         February 8, 2018. Defendants filed a motion for reconsideration, which was denied
    18
         on July 11, 2018. (Dkt. 395) The Court simultaneously issued an order denying
    19
         Defendants’ motion to decertify the class and finding that class members were
    20
         entitled to classwide general damages. (Dkt. 394) (“The Court agrees with these
    21
         decisions and finds that general damages are available on a class-wide basis here.”).
    22
         With regard to the third practice – whether the LASD maintained a practice of
    23
         refusing to accept bail on behalf of prisoners with immigration holds – the Court
    24
         found a dispute of fact to be resolved at trial. Thus, after dispositive motions and
    25
         class certification litigation, the two issues remaining for trial were: (1) whether the
    26
         LASD maintained a practice of refusing to accept bail for persons with ICE holds;
    27
         and, (2) the amount of classwide general damages.
    28
               Following the liability and class certification decisions, the parties entered
                                                    1
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 9 of 29 Page ID #:20888




     1   settlement negotiations. While the negotiation process proved more protracted than
     2   anticipated, the parties have now reached a settlement. Declaration of Barrett S. Litt
     3   (hereafter “Litt Dec.”) ¶ 5. On December 3, 2018, the parties participated in a full
     4   day settlement conference before Antonio Piazza, a well-known and highly regarded
     5   mediator. The December 3, 2018 conference resulted in a settlement in principle, but
     6   did not resolve several key terms and a dispute regarding the class size. Even after
     7   reaching a settlement in principle, it took well over a year and numerous discussions
     8   among or between counsel and Mr. Piazza to agree to the specific settlement terms.
     9   The proposed settlement has now been approved by the Los Angeles County Board
    10   of Supervisors and is contingent on the Court’s approval.
    11         After a bidding process, the parties have selected Heffler Claims Group as the
    12   Claims Administrator. Heffler has prepared an extensive notice strategy to overcome
    13   notice challenges arising from the fact that the class is comprised mostly of
    14   undocumented persons, many of whom were removed from the United States.
    15         Defendants have not yet reviewed this motion, but have advised that they do
    16   not anticipate filing an opposition.
    17
                 CERTIFIED CLASSES & CLASS SIZES
    18
               The damages classes were certified on September 9, 2016, (Dkt. 184), with a
    19
         42-page decision issued by Judge Beverly Reid O’Connell. The Court subsequently
    20
         granted a motion to expand the Fourth Amendment Gerstein class and denied the
    21
         County’s motion for decertification. (Dkt. Nos. 394, 396) Below we describe each
    22
         of the certified classes and their sizes.
    23
    24
                      Fourth Amendment (“Gerstein”) Class

    25   Definition: All LASD inmates who were detained beyond the time they are due for
    26   release from criminal custody, solely on the basis of immigration detainers,
    27   excluding inmates who had a final order of removal or were subject to ongoing
    28

                                                     2
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 10 of 29 Page ID
                                #:20889



  1                                                                           1
      removal proceedings as indicated on the face of the detainer.               (Class period:
  2   10/19/2010 to June 2014).
  3         The parties estimate there are 14,949 members of the Fourth Amendment
  4   Gerstein class. This estimate includes 11,364 confirmed members plus an estimated
  5   3,565 additional members, whose status will be confirmed with individual review of
  6   LASD records for any potential class member who submits a claim.
  7         Using LASD data, Plaintiffs ascertained approximately 16,4862 prisoners who
  8   were held beyond the time they were due for release solely on the basis of an
  9   immigration detainer. Not all of these individuals satisfied the class definition
 10   because some were subject to a final order of removal or ongoing removal
 11   proceedings. While this information cannot be determined from LASD database
 12   data, it can be determined from checkboxes on the face of the immigration detainer
 13   form (I-247 form) and, in many cases, from ICE databases. By cross-referencing
 14   LASD and ICE data, Plaintiffs were able to confirm class membership for 11,364 of
 15   the 16,486 potential Gerstein class members.
 16         There remain 5,122 potential class members who could not be matched to ICE
 17   data. 3 Confirming their class membership will require manual review of their I-247
 18
 19   1
        There is a checkbox on all versions of the detainer to indicate whether the detainer was
      supported by a final Order of Removal or by a Notice to Appear, a document that initiates
 20
      removal proceedings. More than 80 percent of the detainers issued to LASD had neither
 21   box checked, which is consistent with ICE data tracking such orders between 2010-2016.
      2
        The parties have agreed to make a slight adjustment in the methodology used to identify
 22
      Gerstein class members. This adjustment will result in a slight increase in the total
 23   number of potential Gerstein members.
      3
        Confirming class membership for these 5,122 potential members will ultimately require
 24   pulling a copy of their immigration detainer form (I-247 form) scanned by LASD. Instead
 25   of retrieving booking jackets for all 5,122 potential Gerstein class members before
      sending notice, the parties agree that it is more efficient to send notice to potential
 26   Gerstein class members, advising that they may be entitled to financial compensation
 27   depending on whether their detainer was supported by a final order of removal or
      ongoing removal proceedings. (This will require a modified version of class notice for
 28   these individuals, see below, Section IV, C). Should the parties receive responses from
      any potential Gerstein class members, LASD agrees to retrieve the I-247 form for
                                                  3
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 11 of 29 Page ID
                                #:20890



  1   forms, which the LASD maintains in electronic format. We conservatively assume
  2   that at least 70% of the potential class members (which total 3,585) will be actual
  3   class members, and similarly assume that at least 70% of their wrongful detention
  4   days will apply. This estimate is based on the fact that approximately 80% of ICE
  5   detainers issued to LASD were not supported by ongoing removal proceedings or a
  6   removal order.
  7         The parties have agreed that notice will be issued to all 5,122 potential,
  8   unconfirmed Gerstein class members, advising that they may be entitled to
  9   compensation, provided they did not have a final removal order or pending removal
 10   proceedings. Should any of the 5,122 potential class members submit claims, LASD
 11   will produce a copy of their I-247 form to the Claims Administrator for review to
 12   determine whether they satisfy the class definition.
 13
                                            Members                   Unlawful Detention
 14                                                                   Days
       Confirmed Gerstein Class             11,364                    39,890
 15    Members
 16
       Estimated Additional Gerstein   3,585                          15,846
 17    Class Members (70% of Potential
 18    Members)
       ESTIMATED TOTAL                 14,949                         55,736
 19
 20                Equal Protection Class (“No Money Bail Class”)
 21
      Definition: All LASD inmates on whom an immigration detainer had been lodged,
 22
      who would otherwise have been subject to LASD’s policy of rejecting for booking
 23
      misdemeanor defendants with bail of less than $25,000 (including Order of Own
 24
      Recognizance (OR)). (Class period: 10/19/2010 to June 2014).
 25
            The No Money Bail Class has 3,622 members, excluding 6 individuals whose
 26
 27
      determination of whether the individual qualifies as a class member. LASD will provide a
 28   copy of the I-247 form to the claims administrator.

                                                 4
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 12 of 29 Page ID
                                #:20891



  1   records must be individually reviewed.4 These class members account for 15,844
  2   days of unlawful detention.
  3
                    No Bail Notation Class
  4
      Definition: All LASD inmates on whom an immigration detainer had been lodged
  5
      and recorded in LASD’s AJIS database, and who were held on charges for which
  6
      they would have been eligible to post bail. (Class period: 10/19/2010 to 10/18/2012).
  7
             Plaintiffs have identified 5,776 members of the No Bail Notation Class, who
  8
      are not also members of the No-Money-Bail class. (We exclude individuals who are
  9
      also members of the No Money Bail Class because they will be compensated for
 10
      each day of pretrial incarceration). All of these individuals had bail in excess of
 11
      $25,000. It is not possible to determine from jail records whether they would have
 12
      posted bail or in fact attempted to post bail. In response to the notice, these
 13
      individuals will be asked to attest, under penalty of perjury, whether they had access
 14
      to over $2,500 and would have posted bail had it not been for LASD’s policy, and
 15
      notwithstanding their immigration hold. (Unlike other class members, whose
 16
      compensation is based on the number of days they were held by LASD on an ICE
 17
      hold, these class members receive a relatively low fixed amount of $250.)
 18
 19           TERMS OF THE SETTLEMENT
 20          The total size of the non-reversionary settlement fund is $14,000,000 from
 21   which costs of class administration, consultant/expert and litigation costs, mediation
 22   costs, incentive awards, and attorneys’ fees will be taken. Depending on a variety of
 23   factors, the parties expect the amount available for distribution to the class will be
 24   approximately $8,700,000.5
 25
      4
        The LASD agrees to provide booking jackets for these 6 individuals so the parties can
 26   determine each person’s number of unlawful detention days.
      5
 27     This is the estimated “Remainder” of the Class Fund, a term designating the amount
      available for distribution to Class Members. The “Remainder” is the amount in the Class
 28   Fund after payment of attorneys’ fees and costs, litigation costs, and mediation costs. The
      Remainder is estimated to amount to approximately $8,733,334, based on the estimate of
                                                   5
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 13 of 29 Page ID
                                #:20892



  1         A.     DISTRIBUTION TO CLASS MEMBERS
  2
                          Per-Diem Compensation for Gerstein and No-Money-Bail
  3                       Class Members
  4         Under the parties’ distribution model, Gerstein and No-Money-Bail class
  5   members are compensated for each day they were unlawfully detained. The model
  6   does not differentiate between unlawful detention days endured by the Gerstein and
  7   No-Money-Bail classes. Each unlawful detention day is assigned one point which
  8   will translate to a per-diem dollar value at the time of distribution. The per-diem
  9   value will increase proportionately to a per-day maximum of $1,000. No Class
 10   Member shall receive more than $25,000 total, even if their unlawful detention days
 11   would otherwise result in more.
 12
                          Flat Award for No-Bail-Notation Class Members
 13
            Each No-Bail-Notation class member who responds to the notice by attesting
 14
      that they would have posted bail will receive a flat amount of $250, irrespective of
 15
      how long they spent in pretrial custody. Individuals who belong to both the No Bail
 16
      and No Money Bail classes will receive compensation pursuant to the No Money
 17
      Bail formula (per-diem compensation), but will not receive an extra flat amount as
 18
      members of the No Bail Notation class.
 19
            B.     CY PRES DISTRIBUTION IN THE EVENT OF A LOW CLAIMS RATE
 20
            The parties recognize that there is the possibility of an unusually low claims
 21
      rate in this case, due in large part to the fact that a significant percentage of Class
 22
      Members were transferred to ICE custody and subsequently deported. These
 23
      individuals are likely living abroad and may be difficult or impossible to locate.
 24
 25
            Accordingly, as a form of indirect compensation to absent Class Members,

 26
 27   the maximum fees to be sought (1/3 of the $14,000,000 Class Fund), estimated litigation
      costs ($200,000) and estimated class administration costs ($400,000). It could end up
 28   varying somewhat depending on certain court rulings and class administration costs, but
      this is a reasonable estimate.
                                                 6
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 14 of 29 Page ID
                                #:20893



  1   the settlement agreement provides for cy pres distributions to be used solely to fund
  2   Los Angeles County programs that provide legal representation to persons who face
  3   immigration consequences as a result of a criminal arrest or conviction in Los
  4   Angeles County. The cy pres provisions apply should the maximum payments to
  5   Gerstein and No-Money-Bail class members (the number of days corresponding to
  6   the number of timely claims, multiplied by the per-diem maximum of $1000), plus
  7   the $250 payments to No-Bail-Notation class members fail to consume the entirety
  8   of the Remainder.
  9         Each party is entitled to designate the recipient of 50% of cy pres funds
 10   provided that any organizations or programs provide legal representation to persons
 11   facing immigration consequences as result of their criminal arrest or conviction in
 12   Los Angeles County. The settlement agreement provides that any such
 13   disbursements must augment (emphasis in settlement agreement) the funding
 14   already provided by the County of Los Angeles to support activities that these
 15   programs would not be able to pursue without the cy pres funds.
 16         The parties agree to work in good faith to reach an agreement regarding the
 17   organizations or programs to receive those funds based on the foregoing criteria. If
 18   they cannot agree, the parties will separately brief the Court, and the Court will
 19   determine the organizations and/or programs to which the cy pres funds will be paid,
 20   consistent with identified criteria.
 21         The agreement expressly provides that the settlement is non-reversionary.
 22   None of the Class Fund shall revert to the LASD or be used to fund LASD programs.
 23   No cy pres funds may be used to supplant or replace County funding already
 24   provided by the Board of Supervisors.
 25
            C.     ADDITIONAL TERMS
 26
            The settlement agreement contains the following, additional material terms:
 27
                  Incentive awards to the two Class Representatives in the amount of
 28
      $10,000 each (for a total of $20,000).
                                               7
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 15 of 29 Page ID
                                #:20894



  1               Plaintiffs will file a motion for attorneys’ fees and costs to be approved
  2   by the Court. The settlement agreement provides that Plaintiffs’ counsel may request
  3   up to 1/3 of the class fund but not more, plus reimbursement of litigation costs. The
  4   final determination of the appropriate attorneys’ fee will be made by the Court.
  5               Payment of the third-party class settlement administration costs to the
  6   chosen class administrator, with experience locating international class members.
  7   After carefully reviewing bids from multiple candidates, Plaintiffs’ counsel selected
  8   Heffler Claims Group, which has prepared a plan including direct notice via multiple
  9   channels (mail, text, email and social media) coupled with robust media outreach
 10   and community-based outreach. Heffler estimates a maximum of $350,000 for this
 11   undertaking. The parties have agreed to supplement the Administrator’s effort with
 12   outreach efforts by Justice in Motion, an organization that specializes in international
 13   outreach for undocumented persons. Plaintiffs’ counsel estimates an additional
 14   $50,000 for such community-based outreach. The parties currently estimate a
 15   maximum of approximately $400,000 for outreach, notice and administration.
 16         The terms of the settlement are set forth in greater detail in the exhibits
 17   attached to the Proposed Preliminary Approval Order (specifically in the Settlement
 18   Agreement), which exhibits are as follows:
 19         Exhibit A            Settlement Agreement
 20         Exhibit B            Proposed Class Notice(s) - Versions 1 – 8
 21         Exhibit C            Claim Forms – Versions 1- 2
 22         Exhibit D            Class Administration Bid and Credentials
 23           THE SETTLEMENT SATISFIES                        THE      CRITERIA         FOR
 24           PRELIMINARY APPROVAL
 25         A.     PRELIMINARY APPROVAL UNDER FRCP 23(E)(1)(B)

 26
            FRCP 23(e)(1) provides the standard for preliminary approval. Notice of a

 27
      proposed settlement requires the parties to show that: (1) the court will be able to

 28
      certify the class; and, (2) will “likely” and approve the settlement under Rule

                                                 8
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 16 of 29 Page ID
                                #:20895



  1   23(e)(2), which sets for criteria for final approval of the settlement proposal. Federal
  2   Rule of Civil Procedure 23(e)(1)(B). We do not address the likelihood of class
  3   certification since the class has already been certified.
  4            Under Rule 23(e)(2), a settlement may be approved only on a finding that it
  5   is fair, reasonable, and adequate after considering the following factors:
  6            (A)   the class representatives and class counsel have adequately represented
  7                  the class;
  8            (B)   the proposal was negotiated at arm's length;
  9            (C)   the relief provided for the class is adequate, taking into account:
 10                  (i)     the costs, risks, and delay of trial and appeal,
 11                  (ii)    the effectiveness of any proposed method of distributing relief
 12                          to the class, including the method of processing class-member
 13                          claims;
 14                  (iii)   the terms of any proposed award of attorney's fees, including
 15                          timing of payment; and
 16            (D)   any agreement required to be identified under Rule 23(e)(3); and
 17            (E)   the proposal treats class members equitably relative to each other.
 18
                             Adequacy of Representation
 19
               The class representatives and class counsel adequately represented the class.
 20
      This case was vigorously litigated. Plaintiffs conducted extensive discovery,
 21
      including more than 10 depositions, review of tens of thousands of pages of
 22
      document discovery (including considerable ESI), and extensive analysis of LASD
 23
      database data to ascertain the identities of prisoners held solely on immigration
 24
      holds.
 25
               Both liability and class certification were heavily contested. Plaintiffs secured
 26
      certification of the damages classes in 2016 and successfully moved to expand the
 27
      primary damages class in 2018. The parties also litigated Defendants’ 2018 motion
 28
      to decertify the class on the basis of individual damages. In 2017 – 2018, the parties
                                                    9
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 17 of 29 Page ID
                                #:20896



  1   litigated cross motions for summary judgment, resulting in the grant of summary
  2   judgment on liability for two of the damages classes. The parties further litigated
  3   liability in connection with Defendants 2018 motion for reconsideration of the
  4   summary judgment decision. Litt Dec., ¶ 3.
  5
                          Arms-Length Negotiations
  6
            The settlement terms were negotiated at arms’ length with the assistance of an
  7
      experienced mediator, Antonio Piazza, after one in person mediation session and
  8
      follow-up sessions. Litt Dec., ¶ 5, 6.
  9
                          Adequacy of the Relief
 10
            The proposed settlement represents a highly favorable outcome to class
 11
      members.
 12
 13
                   a)     The Settlement Represents an Excellent Outcome Considering
                          the Costs, Risks and Delay of Trial and Appeal
 14
            This settlement qualifies as unique in both its successful legal theories and in
 15
      recovering significant sums for detainees held on ICE holds. After costs and
 16
      maximum fees, there will be approximately $8,700,000 to distribute to class
 17
      members. There is a significant probability that members of the Gerstein and No
 18
      Money Bail classes will receive the maximum of $1,000 per day for each day of
 19
      over-detention (to a maximum of $25,000).
 20
            Because the class is comprised almost entirely of undocumented persons,
 21
      including a significant percentage of whom were deported by ICE, we anticipate that
 22
      class members will be difficult to locate. Although the settlement agreement
 23
      provides for a comprehensive notice plan to reach the maximum number of class
 24
      members, we expect a claims rate that is lower than the typical claims rate in a jail
 25
      conditions case, which is between 10% - 20%. Based on the class period (extending
 26
      back to 2010), and characteristics of the class, we believe the claims rate will likely
 27
      fall between 5% - 10%. Litt Dec., ¶ 14. Because we do not have data for similar
 28
      cases, we recognize the possibility of an even lower claims rate.
                                                10
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 18 of 29 Page ID
                                #:20897



  1         Provided the claims rate is 10% or less, all claimants will recover the
  2   maximum of $1,000 per day (up to a maximum of $25,000 per claimant).6 The
  3   average Gerstein class member has 2.3 days of incarceration, meaning their average
  4   award would be $2,300. The average No-Money-Bail class member has 4 days of
  5   incarceration; their average award would be $4,000. Approximately 1,500
  6   individuals belong to both classes and can anticipate average rewards of over $5,000.
  7   Should the claims rate reach 15%, which is higher than we anticipate, each over
  8   detention day would be valued at over $700 per day (with average awards of $1,610
  9   and $2,800). The individual recoveries fall on the higher side of recoveries in jail
 10   over-detention class actions. Litt Decl. ¶13.
 11         The individual recoveries in this case represent a very favorable outcome for
 12   class members. Even with summary judgement on liability, classwide general
 13   damages were left to be decided by a jury. The uncertainty of what jurors might
 14   award to persons who had been accused of both criminal and civil immigration
 15   offenses presented a significant risk. This risk was underscored by the difficulty in
 16   locating class members to come forward to participate in a jury trial on damages.
 17   And even if Plaintiffs could have secured substantial classwide general damage
 18   awards, Defendants made clear they would have challenged any classwide general
 19   damages on appeal. Statutory damages were not available in light of the court’s
 20   ruling dismissing the state law damages claims. Under these circumstances, securing
 21   certain monetary recovery for all claiming class members represented a significantly
 22   more favorable outcome than trial.
 23
 24
 25
      6
        Including both the estimated Gerstein class members and all No-Money-Bail class
 26   members, there are a total of 80,063 over-detention days. Assuming that approximately
 27   10% of No-Bail-Notation class members make claims, each for $250, the total award to
      that subclass would be $144,250, leaving $8,555,750 for distribution to the Gerstein and
 28   No-Money-Bail class members. This would compensate 8,556 days at $1,000 per day,
      which constitutes 10.7% of the total over-detention days attributable to class members.
                                                 11
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 19 of 29 Page ID
                                #:20898



  1         It is also likely that Defendants would have appealed the grant of summary
  2   judgment, and the outcome of such an appeal could not be predicted with certainty.
  3   Litt Dec., ¶ 19. Given all of these factors, it was the judgment of Plaintiffs’ counsel
  4   that the settlement represents a fair compromise reflecting plaintiffs’ expected
  5   recovery balanced against the value of the settlement offer.
  6                b)     The Settlement Includes a Fair and Effective Means of
  7                       Distributing the Settlement to Class Members in the Form of
                          Direct Monetary Compensation and Indirect Cy Pres
  8                       Distributions Should Too Few Class Members Make Claims
  9         The settlement provides for a straightforward claims procedure whereby class
 10   members will be able to submit a claim form by mail, email or online. The claim
 11   form itself simply requires class members to confirm their identity and contact
 12   information, and in the case of No-Bail-Notation claimants, to attest that they would
 13   have posted bail.
 14         The distribution formula is similarly straightforward. Each No Bail Notation
 15   claimant will receive $250. Each Gerstein and No Money Bail class member’s share
 16   of the class fund depends on the number of Class Members who make timely claims,
 17   multiplied by the number of unlawful detention days attributable to each claiming
 18   class member. This will be accomplished with a point system, with one point per
 19   unlawful detention day, up to a maximum of 25 points. Once the claims period closes
 20   and the settlement is finally approved, the claims administrator will calculate the
 21   total points for all claiming class members who submitted timely claims. Each class
 22   member’s recovery will be determined based on that Class Member’s percentage of
 23   the total points for all class members, subject to the maximum per diem and per class
 24   member compensation provided in the Settlement Agreement. (The money per class
 25   member making a timely claim will increase proportionately, up to a per-day
 26   maximum of $1000 and a maximum total payment per Class Member of $25,000.
 27   See Settlement Agreement, ¶¶ 21-25).
 28

                                                12
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 20 of 29 Page ID
                                #:20899



  1                c)     The Cy Pres Provisions are Reasonable
  2         As further discussed below, the settlement provides for an extensive notice
  3   and outreach plan to reach as many class members as possible. However, in the event
  4   that exceedingly few class members make claims, the agreement also provides for
  5   cy pres distributions as a form of indirect compensation.
  6         The cy pres provisions are reasonable under the particular circumstances of
  7   this case. As noted, the daily and per class member caps were vigorously disputed
  8   and resolved only through a mediator’s proposal. It was Defendants’ assertion that
  9   even the mediator’s proposal amount constituted an undue windfall to class members
 10   while Plaintiffs strongly disagreed, and the maximums used were compromise
 11   figures for both sides.
 12         Because the cy pres funds only apply to funds after the maximums are hit and
 13   where there is a low claims rate, and may only go to organizations or activities that
 14   provide legal representation to persons facing immigration consequences as a result
 15   of their criminal arrest or conviction in Los Angeles County, they only apply where
 16   there exists an issue of arguable excess or windfall recovery and the cy pres funds
 17   are closely tied to the objectives of this litigation and advance the interests of absent
 18   class members. Such limited cy pres awards are appropriate. Further, the cy pres
 19   distributions here only apply to the extent there is a low claims rate (when compared
 20   to historic jail settlement claim rates). See, e.g., In re BankAmerica Corp. Securities
 21   Litigation, 775 F.3d 1060, 1064 (8th Cir. 2015) (“[b]ecause the settlement funds are
 22   the property of the class, a cy pres distribution to a third party of unclaimed
 23   settlement funds is permissible only when it is not feasible to make further
 24   distributions to class members” who have not yet been fully compensated.
 25   (quotation marks and alteration omitted); Nachshin v. AOL, LLC, 663 F.3d 1034,
 26   1038 (9th Cir. 2011) (“federal courts frequently use the cy pres doctrine ‘in the
 27   settlement of class actions where the proof of individual claims would be
 28   burdensome or distribution of damages costly’”) (quoting Six (6) Mexican Workers

                                                 13
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 21 of 29 Page ID
                                #:20900



  1   v. Arizona Citrus Growers, 904 F.2d 1301, 1305 (9th Cir. 1990)); Masters v.
  2   Wilhelmina Model Agency, Inc., 473 F.3d 423, 436 (2d Cir. 2007) (noting with
  3   approval that “[w]ith respect to the approval of settlements providing for
  4   a Cy Pres remedy, the [Draft of the Principles of the Law of Aggregate Litigation by
  5   the American Law Institute] proposes a rule limiting Cy Pres ‘to circumstances in
  6   which direct distribution to individual class members is not economically feasible,
  7   or where funds remain after class members are given a full opportunity to make a
  8   claim’ ”).7
  9          Although the parties strenuously disputed the amount of the per-diem
 10   maximum to be set (as well as the amount of the per claimant maximum), there was
 11   agreement that some per-diem maximum would be appropriate and that any portion
 12   of the class fund remaining after claimants received appropriate maximum
 13   distributions should be used for indirect compensation to class members. Prevention
 14   of windfall recoveries to class members is a well-recognized basis for the use of cy
 15   pres distributions once claiming class members have been fairly compensated. See,
 16   e.g., Klier v. Elf Atochem North America, Inc., 658 F.3d 468, 475 (5th Cir.2011) (pro
 17   rata distribution of excess funds to class members should be the norm “except where
 18   an additional distribution would provide a windfall to class members”). Thus,
 19   “[c]aps on a maximum pro rata distribution are a commonly employed aspect
 20   of class action distributions.” In re Dynamic Random Access Memory (DRAM)
 21
      7
        “Cy pres serves several purposes. First, it ensures full disgorgement of the defendant by
 22
      offering an alternative to reversion of unclaimed funds and therefore serves a deterrent
 23   function. Second, by sending money to charities that work in the class's interest, it is
      arguably compensatory, albeit indirectly so. The class benefits from a cy pres distribution
 24   as it realizes the gains that its charitable contribution can accomplish. This
 25   makes cy pres preferable to pro rata redistribution, as the absent class members realize
      no gain (other than deterrence) when their fellow class members are enriched at their
 26   expense. Escheat also creates a general benefit for the class, as the class members would
 27   benefit from the government's greater provision of services. However, cy pres may be
      preferable to escheat because the funds can be targeted more specifically to the class's
 28   interests than when they simply go into the general treasury.” 4 Newberg on Class
      Actions § 12:32 (5th ed.), § 12:32.(Cy pres—Generally).
                                                  14
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 22 of 29 Page ID
                                #:20901



  1   Antitrust Litig., No. C 06-4333 PJH, 2013 WL 12333442, at *82 (N.D. Cal. Jan. 8,
  2   2013), report and recommendation adopted sub nom. In re Dynamic Random Access
  3   Memory Antitrust Litig., No. C 06-4333 PJH, 2014 WL 12879520 (N.D. Cal. June
  4   27, 2014) (citing Rodriguez v. West Publ. Corp., 2007 WL 2827379, at *2, 2007
  5   U.S. Dist. LEXIS 74767, at *40 (C.D. Cal. Sept. 10, 2007), affirmed in part and
  6   reversed on other grounds by Rodriguez v. West Publ'g Corp., 563 F.3d 948 (9th
  7   Cir. 2009) (“The Court rejects the argument of certain Objectors that the possibility
  8   of a cap on individual recovery resulting in a cy pres award should defeat approval
  9   of the Settlement. Those provisions do not render the Settlement inadequate. The
 10   Maximum Payment was a heavily negotiated term of the Settlement. Because the
 11   Net Settlement Fund is to be distributed pro rata among the Class Members who
 12   make a valid claim, the Maximum Payment prevents a small group from receiving a
 13   … windfall.”); In re NCO Fin. Sys., 2002 U.S. Dist. LEXIS 17602 at *24 (E.D. Pa.
 14   2002) (approving a settlement distribution plan that provided that “[t]o the extent
 15   that claiming class members' checks are returned or remain uncashed for a period of
 16   120 days after mailing, or each claiming class member receives the maximum share
 17   of $75.00 and there still remains a portion of the net settlement fund undistributed,
 18   NCO shall transmit to Lead/Liaison Counsel a check representing the remaining
 19   portion of the net settlement fund for a cy pres distribution”); In re Music Compact
 20   Disc Minimum Advertised Price Litigation, supra, 216 F.R.D. 197, 208-10 (district
 21   court approved a fixed distribution that capped recovery at $25 per consumer).
 22                d)     A Reasonable Attorney Fee Will Be Decided by the Court
 23
            As addressed in the settlement agreement, Plaintiffs’ counsel will file a
 24
      motion for attorneys’ fees and costs to be approved by the Court. The agreement
 25
      provides that Plaintiffs’ counsel may request up to 1/3 of the class fund but not more,
 26
      plus reimbursement of litigation costs.
 27
 28

                                                15
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 23 of 29 Page ID
                                #:20902



  1                       Equitable Treatment of Class Members
  2         The treatment of class members is equitable. All class members who were
  3   unlawfully detained solely on the basis of immigration detainers will receive the
  4   same per-diem compensation. All class members who were deprived of the
  5   opportunity to post bail will receive the same flat amount, irrespective of whether
  6   they can establish that they would have been able to post bail. The cap of $25,000
  7   reflects the fact that longer over-detentions tend to be compensated at a lower per-
  8   diem rate than shorter over-detentions. Both the daily cap of $1000 and the per class
  9   member cap of $25,000 were hotly disputed issues in drafting the settlement
 10   agreement, and were ultimately the result of a mediator’s proposal because the
 11   parties were unable to agree. Litt Dec., ¶ 5.
 12         The proposed settlement does not reflect unduly preferential treatment of class
 13   representatives. It provides a slight benefit to the two class representatives ($10,000
 14   in addition to their class member formula award). The proposal for incentive awards
 15   was at Class Counsel’s initiative and the proposed incentive awards to each class
 16   representative reflects counsel’s assessment of the value of their contributions to the
 17   case, the risk taken by them and the size of the settlement. Both publicly revealed
 18   themselves as undocumented persons who spent time in jail for alleged criminal
 19   offenses and submitted declarations addressing the circumstances of their arrests in
 20   connection with the class certification litigation. Both plaintiffs were deposed and
 21   responded to discovery requests. The class substantially benefited from their efforts,
 22   resulting in a one-of-a-kind class settlement, advancing novel claims regarding the
 23   lawfulness of local law enforcement detaining persons on the basis of an ICE hold.
 24   No agreements were made with class representatives prior to settlement to seek
 25   incentive awards. Litt Dec., ¶ 11.
 26         The requested $10,000 incentive award is well within the range of reasonable
 27   incentive awards. See Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003)
 28   (identifying factors to consider in evaluating the reasonableness of incentive
                                                16
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 24 of 29 Page ID
                                #:20903



  1   awards); Rodriguez v. West Publishing Corp., 563 F.3d 948, 958–59 (9th Cir. 2009)
  2   (incentive awards are “intended to compensate class representatives for work done
  3   on behalf of the class, to make up for financial or reputational risk undertaken in
  4   bringing the action, and, sometimes, to recognize their willingness to act as a private
  5   attorney general”); In re: Cathode Ray Tube (CRT) Antitrust Litig., No. 1917, 2016
  6   WL 153265, at *2–3 (N.D. Cal. Jan. 13, 2016).
  7         The awards here – totaling $20,00 – represent a very small proportion (less
  8   than 0.15%) of the Class Fund, also a factor in evaluating the reasonableness of
  9   proposed incentive awards. See, e.g.., id. at *3 (0.196%.of class fund); Hopson v.
 10   Hanesbrands Inc., 2009 WL 928133, *10 (N.D. Cal. 2009) (1.25% of the settlement
 11   amount).8
 12         B.     NOTICE PLAN & CLAIMS PROCEDURE
 13         This class action presents challenging class notice issues. The settlement class
 14   is comprised of former jail detainees, all of whom were held for additional time
 15   based on suspected civil immigration violations. Many, though not all, were taken
 16   into custody by ICE. Of those who were arrested by ICE, some were released back
 17
      8
 18     Numerous cases have approved incentive awards of $10,000 or more. See, e.g., Cathode
      Ray Tube (CRT) Antitrust Litig., supra ($25,000 for each of ten class representatives in
 19   $127.45 Million settlement); Glass v. UBS Fin. Servs., Inc., 2007 WL 221862, at *16
      (N.D. Cal. Jan.26, 2007) (approving payments of $25,000 to each named plaintiff); Van
 20
      Vranken v. Atlantic Richfield Co., 901 F.Supp. 294, 299 (N.D. Cal.1995) (awarding
 21   $50,000 to a lead plaintiff); In re High-Tech Employee Antitrust Litig., No. 11-CV-
      02509-LHK, 2015 WL 5158730, at *18 (N.D. Cal. Sept. 2, 2015) (awarding $120,000
 22
      and $80,000 to class representatives in a case that settled for $415 million, noting such
 23   awards were in line with “megafund” cases, and collecting cases); Glass v. UBS Fin.
      Servs., Inc., No. C-06-4068 MMC, 2007 WL 221862, at *17 (N.D. Cal. Jan. 26, 2007)
 24   aff'd, 331 F. App'x 452 (9th Cir. 2009) (approving award of $25,000 for each of four
 25   class representative in a six-year case settling for $45 million where named plaintiffs
      provided help with informal discovery, insight into an industry, and “placed something at
 26   risk by putting their names on a complaint against one of the largest brokerage houses in
 27   America”); Chu v. Wells Fargo Investments, LLC, Nos. C 05–4526 MHP, C 06–7924,
      2011 WL 672645, *5 (N.D. Cal. Feb. 16, 2011) (awarding $10,000 to two plaintiff
 28   representatives involved in case for five years and $4,000 to three representative
      plaintiffs participating in case for two years, from a $6.9 million settlement fund).
                                                 17
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 25 of 29 Page ID
                                #:20904



  1   into the community while others were deported from the United States. A significant
  2   number were deported by ICE to Mexico and Central American nations, with some
  3   deported to nations in other parts of the world. Though some class members remain
  4   in the Los Angeles Area, many lack legal status and may be fearful of coming
  5   forward to assert claims against a law enforcement agency. It is critically important
  6   that they understand that they will not suffer retaliation by the LASD and that their
  7   whereabouts will not be disclosed to ICE. Few will have social security numbers,
  8   complicating efforts to accurately research their contact information using skip-trace
  9   databases.
 10         While we typically expect to see a claims rate of 10% - 25% in jail class
 11   actions, it ultimately may not be possible to achieve a claims rate comparable to
 12   other jail class actions. Plaintiffs have adopted an aggressive notice plan in an effort
 13   to reach as many class members as possible, but recognize that obtaining claims
 14   filings from even a modest percentage of class members is a challenge.
 15         The settlement agreement accordingly recognizes the need for an extensive
 16   outreach effort to ensure distribution of the award to as many class members as
 17   possible. Plaintiffs’ counsel sought bids from three potential claims administrators.
 18   Each administration candidate was asked to describe their experience with class
 19   actions involving transnational outreach efforts, any specific measures they have
 20   previously used to disseminate notice to international class members, particularly
 21   those with limited economic resources, and any specific strategies they recommend
 22   for effectively reaching class members in this case.
 23         After reviewing proposals, Plaintiffs’ counsel determined that Heffler Claims
 24   Group was in the best position to address the unique notice challenges in this case.
 25   Heffler was recently appointed the Claims Administrator in Owino v. Core Civic,
 26   Inc., 17-CV-01112, a class action before Judge Janis Sammartino in the Southern
 27   District of California. Owino challenges a private prisoner operator’s practice of
 28   using immigration detainees to maintain, clean and operate the Otay Mesa Detention
                                                18
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 26 of 29 Page ID
                                #:20905



  1   Facility in San Diego in violation of labor laws. The class consisted of immigration
  2   detainees released from an immigration detention facility in Southern California,
  3   many of whom were likely deported to Mexico and Central America. Because the
  4   case involved a class with many similarities to this case, Heffler’s experience in
  5   designing and executing a notice plan render it uniquely qualified to develop a notice
  6   plan for this case.
  7         Plaintiffs’ counsel and Heffler have designed a notice plan for this case that
  8   provides for multiple channels of direct notice, tiered media outreach and
  9   community-based outreach. Before issuing notice, the Class Administrator will use
 10   skip trace databases to locate updated address, mobile phone number and email
 11   address information for as many class members as possible. Using this information,
 12   the Administrator will issue direct notice to all class members using mail, text, email,
 13   direct social media contacts (Facebook and Instagram for all class members whose
 14   email address, mobile phone number of name matches a Facebook or Instagram
 15   account). Initial direct notice will be reinforced with reminder and follow-up
 16   messages for the duration of the class period, which is 180 days.
 17         In addition to these forms of direct notice, the Administrator has developed a
 18   tiered approach to media outreach, which will provide the heaviest media weight in
 19   the Los Angeles media market and will extend the outreach throughout California,
 20   nationwide, in Mexico, and, where data instructs, other Central American countries.
 21   The Administrator has also developed a plan to create a halo effect to the media
 22   campaign with community-based outreach efforts utilizing influencers and trusted
 23   sources such as immigration and human rights advocates, Catholic priests and social
 24   workers, among others to extend messaging efforts. The media plan includes
 25   approximately 400 30-second television commercials to air in Spanish in the Los
 26   Angeles Area and approximately 300, 60-second radio commercials.
 27         In addition to conventional claims administration, Plaintiffs plan to work with
 28   an organization that specializes in transnational outreach efforts for migrant workers
                                                19
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 27 of 29 Page ID
                                #:20906



  1   and undocumented persons particularly in civil rights and employment class actions.
  2   Plaintiffs intend for this organization to work closely with the administrator to devise
  3   effective strategies for reaching class members, including radio and networking
  4   through community and religious organizations.
  5            C.      CLASS NOTICE VARIATIONS
  6            There are multiple versions of the long-form class notice. Each notice will
  7   contain one or more of the following components:
  8                 o Notice for confirmed Gerstein class members advising that they are
  9
                      entitled to financial compensation based on the number of days of
                      unlawful detention;
 10
 11                 o Notice for confirmed No Money Bail class members advising that
                      they are entitled to financial compensation based on the number of
 12                   days of unlawful detention;
 13
                    o Notice for potential Gerstein class members, which will explain that
 14
                      entitlement to compensation depends on whether their detainer was
 15                   supported by a final order of removal or NTA.
 16
                    o No Bail Notation Class Members, requesting that they indicate
 17                   whether they had access to at least $2,500 and would have posted bail.
 18
               There are eight possible combinations of the above notice components. The
 19
      chart below summarizes how many class members will receive each version of the
 20
      notice.
 21
                    Category                            Notice Contents              # Receiving
 22                                                                                  this Notice
          1.        Confirmed No-Money-Bail, NOT        Entitled to $ for all pre-   1,5079
 23                 Gerstein (All Confirmed No-         trial detention days.
                    Money Bail who are not
 24                 confirmed or potential members  [No mention of ability to
                    of the Gerstein class).         post bail b/c they will be
 25                                                 compensated for all
 26
                    Doesn’t matter if they are also pretrial days by virtue of
                    members of the No-Bail-Notation membership in No-
 27                 Class.                          Money-Bail class]

 28   9
       Counts below may change slightly once the methodology for identifying Gerstein
      members has been adjusted. For purposes of this request, please assume these numbers.
                                                   20
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 28 of 29 Page ID
                                #:20907



  1           Category                               Notice Contents              # Receiving
                                                                                  this Notice
  2      2.   Confirmed No-Money Bail AND            Entitled to $ for pretrial   1,514
              Confirmed Gerstein                     detention days + $ for
  3                                                  over-detention days.
              Does not matter if they are No-
  4           Bail-Notation members.                 [No mention of ability to
  5                                                  post bail b/c they will be
                                                     compensated for all
  6                                                  pretrial days by virtue of
                                                     membership in No-
  7                                                  Money-Bail class]
         3.   Confirmed No-Money-Bail AND            Entitled to $ for pretrial 601
  8           Potential Gerstein                     detention days + possibly
              Does not matter if they are No-        entitled to $ over-
  9           Bail-Notation members.                 detention days. (The
                                                     notice will advise that we
 10                                                  will confirm their
 11                                                  eligibility for
                                                     compensation for over-
 12                                                  detention days if we
                                                     receive a claim form).
 13
                                                     [No mention of ability to
 14                                                  post bail b/c they will be
                                                     compensated for all
 15                                                  pretrial days by virtue of
                                                     membership in No-
 16                                                  Money-Bail class]
 17      4.   Confirmed Gerstein Only (NOT           Entitled to $ for over-
                                                                         8,046
              members of the No-Money-Bail           detention days (only)
 18           class, and NOT members of the
              No-Bail-Notation Class)
 19      5.   Confirmed Gerstein AND No-       Entitled to $ for over-   1,803
              Bail Notation class (but NOT No- detention days + possibly
 20           Money-Bail Class)                entitled to $ if would
                                               have posted bail.
 21
                                                     Claim form will ask
 22                                                  these individuals to self-
 23                                                  identify whether they had
                                                     access to $2,500 and
 24                                                  would have posted bail
                                                     had they been permitted
 25                                                  to do so.
         6.   Potential Gerstein Only (NOT           Possibly entitled to $     3,898
 26           No-Money-Bail Class, NOT No-           over-detention days
              Bail-Notation)                         (only)
 27
 28

                                                21
Case 2:12-cv-09012-AB-FFM Document 604 Filed 10/30/20 Page 29 of 29 Page ID
                                #:20908



  1               Category                              Notice Contents           # Receiving
                                                                                  this Notice
  2       7.      Potential Gerstein Class AND    Possibly entitled to $ for      623
                  No-Bail-Notation Class, but NOT over-detention days +
  3               No-Money-Bail                   possibly entitled to $ if
                                                  would have posted bail
  4
  5                                                     Claim form will ask
                                                        these individuals to self-
  6                                                     identify whether they had
                                                        access to $2,500 and
  7                                                     would have posted bail
                                                        had they been permitted
  8                                                     to do so.
          8. No-Bail-Notation ONLY (Not                 Entitled to $ if would     3,350
  9          No-Money-Bail, No Confirmed                have posted bail
             or Potential Gerstein)
 10
       TOTAL INDIVIDUAL NOTICES                                                   21,342
 11
 12             CONCLUSION
 13            For the foregoing reasons, Plaintiffs ask that the Court preliminarily approve
 14   the settlement, and sign the proposed Preliminary Approval Order (with any
 15   revisions the Court deems necessary). The Proposed Preliminary Approval Order
 16   contains a provision approving the parties’ request to issue notice using a
 17   combination of mail, email and text message. The Proposed Order contains dates
 18   that have been worked out among the parties and reviewed by the Class
 19   Administrator. They assume that the order will be entered by November 20, 2020.
 20   If it is later, the dates may need to be modified to allow sufficient time to follow the
 21   schedule.
 22    DATED: October 30, 2020            Respectfully submitted,

 23                                       KAYE, McLANE, BEDNARSKI & LITT, LLP
 24
                                          By: /s/ Barrett S. Litt
 25                                            Barrett S. Litt

 26                                       By: /s/ Lindsay Battles
                                               Lindsay Battles
 27
 28                                            Attorneys for Plaintiffs

                                                   22
